Citation Nr: 0501214	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  02-13 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
degenerative joint disease (DJD), lumbar spine with 
spondylosis at L5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1994 to April 
2001.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
granted service connection for DJD of the lumbar spine, and 
assigned a 10 percent disability evaluation, effective May 1, 
2001.  In May 2003, the RO granted an increased rating of 20 
percent, effective May 1, 2001.  The appeal remains pending 
because the maximum schedular rating was not assigned.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  



FINDING OF FACT

Since the date of the award of service connection, the 
veteran's lumbar spine disability has manifested with 
progressively worsening pain on extension, flexion, and 
rotation, limitation of motion, and imposes significant 
decreased occupational and recreational function level.  



CONCLUSION OF LAW

The criteria for assignment of an initial 40 percent rating, 
but no higher, for degenerative joint disease degenerative 
joint disease, lumbar spine with spondylosis at L5, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5292 
(effective through September 26, 2003) 5235-5243 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004), are examined before addressing the 
substantive appeal.

VA fulfilled its duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
the claim in August 2003 and April 2004 notice letters.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The first letter 
addressed service connection, and the second letter addressed 
the evidence needed for an increased rating claim.  The April 
2004 letter listed the evidence the RO had received up to 
that point, in the context of indicating which portion of 
information should be provided by the claimant, and which 
portion VA will try to obtain on the claimant's behalf.  

The notice letters came after the initial rating decision.  
It is noted that the General Counsel issued an opinion that, 
"if, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue."  VAOPGCPREC 8-2003.  In this case, 
however, the veteran had not received section 5103(a) notice.  
As such, it appears that additional notice concerning the 
increased rating issue raised in the notice of disagreement 
was required.  

That the various VCAA notices were issued following the May 
2001 rating decision and May 2003 statement of the case that 
assigned a 20 percent disability evaluation is harmless 
error.  In reviewing AOJ determinations on appeal, the Board 
is required to review the evidence of record on a de novo 
basis.  Thus, it is appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially because an AOJ 
determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

Here, any defect with respect to the timing of the VCAA 
notice requirement is harmless error.

Next, VA assisted the veteran in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c).  The file contains service medical records, 
February 2003 to October 2003 treatment reports from VA 
Central Texas Health Care System, an August 2002 treatment 
report from Dr. Imperial with MRI, a September 2003 medical 
report from Dr. Ringer, and VA examinations from February 
2001 and February 2003.

The latter examinations generated evidence concerning the 
increased rating claim, 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4), and the record is sufficient to decide the 
claim.  

For all of these reasons, VA fulfilled its duties under VCAA.

I.  Facts

Of record is a December 2000 report by a staff physician 
recommending that the veteran's back situation should be 
considered by the Physical Evaluation Board (PEB) for 
adjudication of fitness for duty.  The examiner stated the 
veteran's history:  He had had chronic low back pain since 
1997, and numerous evaluations by Orthopedics, primary care, 
and Physical Therapy.  Treatment had been unsuccessful in 
resolving pain.  The veteran could not lift greater than 20 
pounds without difficulty.  A physical examination revealed 
normal flexion and decreased extension of the spine.  There 
was no muscle spasm.  A CT scan of the lumbar spine revealed 
mild disc bulge and osteophyte complex that mildly effaced 
the thecal sac.  

A January 2001 determination by the PEB found the soldier 
physically unfit and recommended a rating of 10 percent.  

At a March 2001 VA examination the veteran reported he 
experienced 5/10 constant pain, which increased to 10/10 two 
times a day, and then decreased back to 5/10 in 15 to 30 
minutes.  He treated the pain with Aleve and stretching, 
which helped very little.  Pain radiated bilaterally to hips 
and legs.  A physical examination revealed a tender low back 
with palpation.  Straight leg raises caused pain.  Flexion 
was 90 degrees with pain from 0 to 90.  The veteran had to 
bend his knees to stand up straight after flexion.  Extension 
was 30 degree, lateral flexion 35 degrees bilateral with pain 
on the left.  Rotation was 30 degrees bilateral with pain at 
30 degrees.  

A lumbar spine x-ray noted the T12 vertebral body was 
minimally anteriorly wedged, but other vertebra were intact 
and normally aligned.  The disc spaces were normal in width.  
Mild sclerosis was seen at the L4-L5 facet joints.  The 
veteran was diagnosed as having spondylosis L5, and mild 
degenerative joint disease of the lumbar spine.  

An August 2002 report from Dr. Imperial noted the veteran's 
persistent back pain.  The pain had worsened with standing, 
twisting, and lifting.  The veteran did not report any 
bladder or bowel dysfunction.  He had pain down both legs 
with tingling.  The veteran's back did not have spasms, but 
had limitation of motion.  An accompanying August 2002 MRI of 
the lumbar spine noted there was no evidence of focal disc 
herniation or spinal canal stenosis.  There was no evidence 
of root compression.  There was no evidence of abnormal 
signal intensity in the vertebral bodies or disc spaces in 
the lumbar spine.  

A September 2002 report from Dr. Briner noted that the 
veteran reported Tylenol with codeine relieved pain, but he 
could not effectively work on that medication.  He could 
stand for only five minutes before back pain.  Coughing, 
sneezing, or any other type of Valsalva maneuver did not 
bother him.  He had no weakness, but noted muscle tremors in 
the low back.  Occasionally he was off balance when walking.  
A neurologic assessment did not result in a different 
diagnosis; rather, the veteran was diagnosed as having 
spondylolysis and mechanical low back pain.  

A February 2003 VA examination, where the examiner reviewed 
the claims file, noted the veteran's progressively worsening 
back pain since the initial injury in 1997.  The veteran's 
complaints of pain were in the low lumbar spine, of ongoing 
duration, persistent and constant, and an intensity of severe 
at times.  The veteran's use of anti-inflammatories offered 
minimal relief.  Flare-ups occurred four to five times a week 
with duration being variable ranging from hours to days.  
Precipitating factors included lifting, rotatory motion, 
prolonged sitting or standing, and walking more than one 
mile.  Alleviating factors included bedrest.  The veteran had 
significant functional impairment during a flare-up.

The veteran noted that he was continent; although, he did 
experience back pain with bowel movements.  The examiner 
stated that the veteran had significant decreased 
occupational and recreational function level.  

A physical examination revealed forward flexion at 60 
degrees, with pain starting at 10 degrees, extension of 10 
degrees with significant pain.  Left and right rotation was 
15 degrees with more pain on the right.  The examiner 
clarified that pain on motion was painful with flexion 
greater than 10 degrees, and extension greater than 5 
degrees.  The examiner did not find any additional limitation 
by pain, fatigue, weakness, or lack of endurance during the 
examination, or weakness in the lower extremities.  The 
veteran had some tenderness in the lumbar spine region, right 
greater than left.  A neurological examination found sensory, 
motor, reflexes examinations intact, and Lasegue's sign 
negative.  As such, the examiner did not consider all of the 
questions relating to intervertebral disc syndrome.  The 
veteran was diagnosed as having spondylosis, L5, 
spondylolisthesis, L5-S1, grade 1, and mild degenerative disc 
disease of the lumbar spine.

Treatment records from VA Central Texas Health Care System 
indicate that in October 2003 the veteran sought to establish 
himself with the clinic because his back was getting worse.  
He had seen neurosurgeon, who did an MRI and found 
spondylosis of the spine.  He was advised to start physical 
therapy, but he could not afford it privately.  The intake 
noted no problems with urination.  The back did not have 
tenderness.  He could bend up to 30 degrees.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  Id. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  Id. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id. § 4.14.  Notwithstanding 
the above, VA is required to provide separate evaluations for 
separate manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
Id. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims' determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability. The governing norm in these exceptional cases is 
where the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

While the veteran's appeal was pending VA revised regulations 
for evaluating disabilities of the spine.  The Court in 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held that the 
law "precludes an effective date earlier than the effective 
date of the liberalizing . . . regulation," but the Board 
shall continue to adjudicate whether a claimant would 
"receive a more favorable outcome, i.e., something more than 
a denial of benefits, under the prior law and regulation."  
Accordingly, the veteran's claims will be adjudicated under 
the old regulation for any period prior to the effective date 
of the new diagnostic codes, as well as under the new 
diagnostic code for the period beginning on the effective 
date of the new provisions.  Wanner v. Principi, 17 Vet. App. 
4, 9 (2003).  

Before revisions, diagnostic code 5292 provides for ratings 
based on limitation of motion of the lumbar spine. When such 
limitation of motion is moderate, a 20 percent rating is 
warranted.  When limitation of motion is severe, a 40 percent 
rating is warranted.  The maximum rating under DC 5292 is 40 
percent.  38 C.F.R. § 4.71a.

Diagnostic code 5295 provides a 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
the standing position.  Severe lumbosacral strain, with a 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing with irregularity of joint space, or 
some of the above with abnormal mobility on forced motion, 
warrants a 40 percent rating.

The regulations regarding diseases and injuries to the spine, 
were revised effective September 26, 2003.  Under these 
regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, under 38 C.F.R. § 4.71a.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine		100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine			
		40

III.  Analysis

At the outset, it is noted that there is no current diagnosis 
of record concerning intervertebral disc syndrome.  The most 
recent VA examination, as well as other medical records 
contained in the claims file, did not find neurological 
problems, or disc problems.  As such, the diagnostic codes 
concerning intervertebral disc syndrome are not appropriately 
considered at this time for rating purposes.  

The totality of the record indicates that the veteran is 
entitled to a 40 percent evaluation under diagnostic code 
5292 (in effect prior to the 2003 revision) for severe 
limitation of motion, the maximum evaluation.  Incidentally, 
40 percent is the maximum evaluation under diagnostic code 
5295.  

In terms of the September 2003 changes to the rating 
criteria, the record lacks the evidence to support an 
evaluation in excess of 40 percent.  For example, the veteran 
does not have unfavorable ankylosis of the entire 
thoracolumbar spine for a 50 evaluation, or unfavorable 
ankylosis of the entire spine for a 100 percent evaluation.  
The 40 percent disability rating assigned under the rating 
criteria in effect at the time of the veteran's claim 
appropriately reflects the current level of disability in 
relation to the veteran's medical history.  

In the absence of such unfavorable ankylosis, a higher 
rating is not available under the new rating criteria.  
Further, because there is no evidence of disc or 
neurological problems, a higher rating is not available 
under either the old or new criteria.  Because the 40 
percent evaluation is proper and the veteran has not been 
frequently hospitalized, the application of the regular 
schedular standards is not impractical and an extraschedular 
is not in order at this time.  38 C.F.R. § 3.321(b)(1).  


ORDER

Entitlement to a 40 percent rating for degenerative joint 
disease (DJD), lumbar spine with spondylosis at L5, is 
granted.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


